Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into on January 9, 2012
with an Effective Date of February 13, 2012, unless earlier agreed to by the
parties, by and among YRC Worldwide Inc., a Delaware corporation (together with
its successors and assigns, the “Company”) and Michelle A. Russell
(“Executive”).

WHEREAS, Executive and the Company wish to enter into an employment relationship
on the terms and conditions set forth in this Agreement.

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
Company to enter into this Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the validity and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. Term of Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, for the Term of
Employment. Except as provided in this Section 1, the Term of Employment shall
commence as of the Effective Date and shall end on December 31, 2015. The Term
of Employment may be sooner terminated by either party in accordance with
Section 6 of this Agreement. For the avoidance of doubt, the sole remedies for
early termination of the Term of Employment are as provided in Section 8.

 

2. Position, Duties and Responsibilities.

(a) During the Term of Employment, Executive shall serve as the Executive Vice
President and General Counsel of the Company and of such of its subsidiaries as
the Board may request, reporting to the Chief Executive Officer of the Company
(“CEO”) and the Board, and shall perform such lawful duties as are specified
from time to time by the CEO and/or the Board that are commensurate with her
position as General Counsel.

(b) During the Term of Employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s abilities and shall devote all of
Executive’s business time, on a full time basis, to the business and affairs of
the Company and shall use Executive’s best efforts to advance the best interest
of the Company and shall comply with all of the written policies of the Company,
including, without limitation, such written policies with respect to legal
compliance, conflicts of interest, confidentiality, insider trading, code of
conduct and business ethics as are from time to time in effect (collectively,
and as amended or modified from time to time by the Board in its discretion, the
“Policies”).

(c) During the Term of Employment, Executive hereby agrees that Executive’s
services will be rendered exclusively to the Company and Executive shall not
directly or indirectly render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other Person (as
defined below) as an employee, advisor, member of a board or similar governing
body, sole proprietor, independent contractor, agent, consultant, representative
or otherwise, whether or not compensated, except as may otherwise be explicitly
permitted by the Board in writing in accordance with the Policies following
receipt of notice from Executive regarding any such matter. During the Term



--------------------------------------------------------------------------------

of Employment, Executive further agrees that Executive shall not seek, solicit,
or otherwise look for employment (whether as an employee, consultant or
otherwise) with any other Person. “Person” or “person”, as used in this
Agreement, means any individual, partnership, Iimited partnership, corporation,
limited liability company, trust, estate, cooperative, association,
organization, proprietorship, firm, joint venture, joint stock company,
syndicate, company, committee, government or governmental subdivision or agency,
or other entity, in each case, whether or not for profit.

(d) Executive’s services hereunder shall be performed by Executive in the
Company’s principal executive offices in Overland Park, Kansas; provided, that,
Executive may be required to travel for business purposes during the Term of
Employment.

(e) Upon expiration of the Term of Employment or the termination of Executive’s
employment for any reason, upon the request of the Board, Executive shall
resign, in writing, from any positions Executive then holds with the Company and
its subsidiaries, including, if applicable, membership on the Board and/or other
boards of the Company’s subsidiaries.

3. Base Salary. Commencing as of the Effective Date, the Company shall pay
Executive an annualized Base Salary of four hundred twenty-five thousand U.S.
dollars ($425,000) (“Base Salary”), payable in accordance with the regular
payroll practices applicable to senior executives of the Company. During the
Term of Employment, the Board may increase (but not decrease) Executive’s Base
Salary in its discretion. Except as otherwise provided in this Agreement,
Executive shall not be entitled to receive any additional consideration for
service during the Term of Employment as a member of the Board and/or as an
officer or employee of any subsidiary.

 

4. Incentive Compensation.

(a) Restricted Stock Award. Executive shall be granted a restricted stock award
on the Effective Date (the “Grant Date”), equal to 0.2% of the outstanding
common stock of the Company, calculated on a fully-diluted basis, as of the
Effective Date (the “Initial Award”). The Initial Award shall be subject in all
respects to the terms of the applicable restricted stock award agreement
evidencing the Initial Award and the Company’s management incentive plan (the
“Plan”); provided, that, the Initial Award shall provide in part that shares
subject to the award shall vest according to the vesting schedule for the
Initial Award as set forth on Annex A hereto; provided, further, that, Executive
is still then employed by the Company on each such date. In addition, subject to
applicable legal and accounting restrictions, the Initial Award will provide
that Executive may elect to satisfy her minimum income tax withholding
obligations by having the Company withhold a sufficient number of shares with a
fair market value equal to such withholding obligation. Executive will have an
opportunity to review and provide input on the applicable restricted stock award
agreement evidencing the Initial Award. This Section 4(a) shall survive
expiration of the Agreement for so long as is necessary to give effect thereto,
although this survival clause shall not be construed as a guarantee of
Executive’s employment for any particular period.

(b) Performance Awards. Provided Executive is continuously employed the first
day of the first calendar month following the end of the respective fiscal
years, within ninety (90) days following the end of each of the first four
completed fiscal years which occur during the Term of Employment (which, for the
avoidance of doubt, shall include fiscal year 2012 on a non-prorated basis),
Executive shall be granted a restricted award of common stock up to 0.15% of the
outstanding common stock of the Company, calculated on a fully-diluted basis, if
one or more pre-established performance goals for

 

2



--------------------------------------------------------------------------------

such completed fiscal year established by the Compensation Committee of the
Board (the “Committee”), after consultation with Executive, have been achieved,
as determined by the Committee (each, a “Performance Award”). A Performance
Award shall be 50% vested upon the date of grant and 50% vested on the first
anniversary of the date of grant; provided, that, Executive has not been
terminated pursuant to Section 6(c) or Section 6(e)(i) and is otherwise still
then employed by the Company on such anniversary or such grant date, as
applicable. In addition, subject to applicable legal and accounting
restrictions, the Performance Award will provide that Executive may elect to
satisfy Executive’s minimum income tax withholding obligations by having the
Company withhold a sufficient number of shares with a fair market value equal to
such withholding obligation. This Section 4(b) shall survive expiration of the
Agreement for so long as is necessary to give effect thereto, although this
survival clause shall not be construed as a guarantee of Executive’s employment
for any particular period. The scheduled vesting of the Initial Award and the
Performance Award(s) are set forth on Annex A hereto.

(c) Claw-Back. If, pursuant to Section 10D of the Securities Exchange Act of
1934, as amended (the “Act”), the Company would not be eligible for continued
listing, if applicable, under Section 10D(a) of the Act if it did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission.

(d) Cash Bonus Plan. The Company shall provide Executive a cash performance
bonus (“Bonus”) based on Executive’s achievement of certain performance criteria
(“Performance Criteria”) for each fiscal year, provided, that, Bonus for fiscal
year 2012 shall not exceed one hundred thousand U.S. dollars ($100,000).

(e) Relocation Bonus. On the Effective Date, Executive shall be paid one hundred
thousand U.S. dollars ($100,000).

(f) Excess Compensation Limit. Notwithstanding anything herein to the contrary,
any taxable compensation, including, without limitation, Base Salary, Bonuses,
taxable fringe benefits and perquisites, payable by the Company to Executive
shall in no event exceed one million U.S. dollars ($1,000,000) (as adjusted) in
any calendar year commencing prior to January 1, 2013 so as to result in any
accelerated pension contributions or other additional pension expense payable by
the Company pursuant to the Preservation of Access to Care for Medicare
Beneficiaries and Pension Relief Act of 2010 or other similar law.

 

5. Other Benefits.

(a) Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to senior executives of the Company, or which it may
adopt from time to time, for its employees, in accordance with the eligibility
requirements for participation therein.

(b) Vacations. During the Term of Employment, Executive shall be entitled to
four (4) weeks paid vacation per year to be accrued and taken in accordance with
the normal vacation policies of the Company. Accrued but unused vacation shall
be paid following Executive’s termination of employment in accordance with the
Company’s normal vacation policy in effect from time to time.

 

3



--------------------------------------------------------------------------------

(c) Reimbursement of Business and Other Expenses. Executive is authorized to
incur reasonable expenses in carrying out Executive’s duties and
responsibilities under this Agreement, and the Company shall promptly reimburse
Executive for all such expenses, subject to documentation and subject to the
expense reimbursement policies of the Company during the Term of Employment.

(d) Relocation Assistance. Executive shall be entitled to relocation benefits
commensurate with the Executive’s position, in accordance with the Company’s
relocation program in effect from time to time and notwithstanding any
limitation of the foregoing, to include reasonable realtor fees and reasonable
moving expenses from Wichita, Kansas to the Kansas City metropolitan area.

(e) Automobile Allowance. Company shall provide Executive an automobile
allowance of one thousand U.S. dollars ($1,000) per month during the Term of
Employment.

6. Termination of Employment. Executive’s employment hereunder may be terminated
during the Term of Employment under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) Disability. The Company shall have the right to terminate Executive’s
employment hereunder for Disability (as defined below). For purposes of this
Agreement, “Disability” shall mean Executive’s inability to perform her duties
hereunder on a full-time basis for a period of ninety days during any three
hundred sixty-five (365) day period, as a result of physical or mental
incapacity as determined by a medical doctor reasonably selected in good faith
by the Board.

(c) For Cause. The Company shall have the right to terminate Executive’s
employment for Cause (as defined in this Section 6(c)). Upon the reasonable
belief by the Board that Executive has committed an act (or failure to act)
which constitutes Cause, the Company may immediately suspend Executive from
Executive’s duties herein and bar Executive from Company premises during the
Board’s investigation of such acts (or failures to act) and any such suspension
shall not be deemed to be a breach of this Agreement by the Company and/or
otherwise provide Executive a right to terminate Executive’s employment for Good
Reason (as defined in Section 6(e)) (the “Investigation Period”). If Executive
is ultimately terminated for Cause following the Investigation Period, which
shall not exceed one-hundred eighty (180) days, then Executive’s employment
shall be deemed to have been terminated as of the first day of such
Investigation Period for all purposes under this Agreement (other than with
respect to the payment of Base Salary, participation and vesting in the
Company’s qualified defined contribution plan, and the provision of welfare
(i.e., health, dental, life insurance, and vacation) benefits during the
Investigation Period). For purposes of this Agreement, “Cause” shall mean
(i) Executive’s commission or guilty plea or plea of no contest to a felony (or
its equivalent under applicable law) or a misdemeanor that involves moral
turpitude, (ii) conduct by Executive that constitutes fraud or embezzlement or
any acts of dishonesty in relation to Executive’s duties with the Company,
(iii) Executive having engaged in negligence, bad faith or misconduct which
causes either material reputational or material economic harm to the Company or
its affiliates, (iv) Executive’s continued refusal to substantially perform
Executive’s essential duties hereunder, which refusal is not remedied within ten
(10) days after written notice from the Board (which notice specifies in
reasonable detail the grounds constituting Cause under this subclause), or
(v) Executive’s breach of Executive’s obligations

 

4



--------------------------------------------------------------------------------

under this Agreement or the Policies maintained by the Company, which is not
cured, if curable, within ten (10) days after the Company notifies Executive of
such breach (which notice specifies in reasonable detail the grounds
constituting Cause under this subclause). For the avoidance of doubt, Cause
shall not exist under subclause (v) of this Section 6(c) as a result of
Executive’s poor performance of Executive’s duties.

(d) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination.

(e) By Executive. Executive shall have the right to terminate her employment
hereunder without Good Reason (as defined in Section 6(c)) by providing the
Company with a Notice of Termination at least one hundred twenty (120) days
prior to such termination (which advance notice may be waived by the Company).
Executive shall have the right to terminate Executive’s employment hereunder
with Good Reason as set forth herein. For purposes of this Agreement, Executive
shall have “Good Reason” to terminate her employment if, within thirty (30) days
after Executive knows (or has reason to know) of the occurrence of any of the
following events, Executive provides written notice requesting cure to the Board
of such events, and the Board fails to cure, if curable, such events within
thirty (30) days following receipt of such notice: (i) a material reduction in
Executive’s Base Salary; (ii) any material diminution in Executive’s duties or
responsibilities or the assignment to Executive of duties or responsibilities
that materially impair Executive’s ability to perform the duties or
responsibilities then assigned to Executive or normally assigned to the General
Counsel of an enterprise of the size and structure of the Company or (iii) any
material breach by the Company of their obligations to the Executive under this
Agreement.

(f) Due to Expiration of the Term of Employment. Unless otherwise agreed to by
the parties in writing, Executive’s employment and this Agreement (other than
provisions intended to survive) shall terminate upon the expiration of the Term
of Employment.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Term of Employment (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 13 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death,
(ii) if Executive’s employment is terminated pursuant to Section 6(b), fifteen
(15) days after Notice of Termination, and (iii) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date set forth in such notice (but within ninety (90) days
after the giving of such notice); provided, however, that the notice period for
a termination by Executive without Good Reason shall be, unless waived by the
Company, at least one hundred twenty (120) days) after the giving of such Notice
of Termination.

 

5



--------------------------------------------------------------------------------

8. Compensation Upon Termination. In the event Executive’s employment terminates
during the Term of Employment, the Company shall provide Executive with the
payments set forth below. The severance payments described in Section 8(b) shall
be in lieu of any other severance or termination benefits that Executive may
otherwise be eligible to receive under any severance policy, plan or program
maintained by the Company or its subsidiaries or as otherwise mandated by law.
To the extent that the Company and/or its subsidiaries are required to pay
Executive severance or termination pay under any such severance policy, plan,
program or applicable law, the amounts payable hereunder shall be reduced, but
not below zero, on a dollar for dollar basis.

(a) Termination for Cause or Without Good Reason, Death, Disability or
Expiration of the Term. If Executive’s employment is terminated by the Company
for Cause or by Executive without Good Reason, or upon Executive’s death or
Disability or upon the expiration of the Term of Employment:

 

  (i) within ten (10) business days following such termination, the Company
shall pay to Executive (or her beneficiary or estate) any unpaid Base Salary
earned through the Date of Termination;

 

  (ii) within thirty (30) days following such termination, the Company shall
reimburse Executive pursuant to Section 5(c) for reasonable expenses incurred
but not paid prior to such termination of employment; and

 

  (iii) the Company shall provide to Executive other or additional benefits (if
any), in accordance with the then-applicable terms of any then-applicable plan,
program, agreement or other arrangement of any of the Company, or of any of
their subsidiaries, in which Executive participates (the rights described in
clauses (i) to (iii) are collectively referred to as the “Accrued Obligations”).

(b) Termination Without Cause or for Good Reason. In the event that Executive’s
employment under this Agreement is terminated by the Company without Cause under
Section 6(d) of this Agreement or by Executive with Good Reason during the Term
of Employment, the Company shall pay or provide to Executive the Accrued
Obligations and subject to Executive’s signing (and not revoking) a general
release of claims in a form reasonably acceptable to the Company within
twenty-one (21) days or forty-five (45) days, whichever period is required under
applicable law, the Company shall pay to Executive a severance amount equal to
150% of Executive’s annual rate of Base Salary immediately prior to the Date of
Termination, payable in eighteen (18) monthly installments (“Monthly Severance
Payments”), commencing on the 60th day following the Date of Termination.
Monthly Severance Payments shall be made in accordance with the regular payroll
practices of the Company; provided, that, if Executive is in breach of any of
her obligations under Section 9 of this Agreement, the Company may cease making
the payments under this Section 8(b). Each Monthly Severance Payment shall be
treated as a separate payment for the purposes of Code Section 409A.

9. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Affiliates (as defined below) at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Company and its Affiliates will suffer substantial
damage and irreparable harm which will be difficult to compute if, during the
Term of Employment and thereafter, Executive should enter a Competitive Business
(as defined herein) in violation of the provisions of this

 

6



--------------------------------------------------------------------------------

Agreement; (iv) the nature of the Company’s and its Affiliates’ business is such
that it could be conducted anywhere in the world and that it is not limited to a
geographic scope or region; (v) the Company and its Affiliates will suffer
substantial damage which will be difficult to compute if, during the Term of
Employment or thereafter, Executive should solicit or interfere with the
Company’s and its Affiliates’ employees, clients or customers or should divulge
Confidential Information relating to the business of the Company and its
Affiliates; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and its Affiliates; (vii) the
Company would not have hired or continued to employ Executive or grant the
equity wards and other benefits contemplated under this Agreement unless he
agreed to be bound by the terms hereof; and (viii) the provisions of this
Agreement will not preclude Executive from other gainful employment, but instead
will preclude only an unfair competitive advantage. “Competitive Business” as
used in this Agreement shall mean any business which competes, directly or
indirectly, with any aspect of the Company’s (or its Affiliates’) business.
“Confidential Information” as used in this Agreement shall mean any and all
confidential and/or proprietary knowledge, data, or information of the Company
and its Affiliates, including, without limitation, any: (A) trade secrets,
drawings, inventions, methodologies, mask works, ideas, processes, formulas,
source and object codes, data, programs, software source documents, works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques, and all other work product of the Company and its Affiliates,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, equipment purchases, marketing, advertising
and selling, distribution, business plans, business forecasts, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers or distribution arrangements; (C) information regarding the skills and
compensation of employees, suppliers, agents, and/or independent contractors of
the Company and its Affiliates; (D) concepts and ideas relating to the
development and distribution of content in any medium or to the current, future
and proposed products or services of the Company and its Affiliates; or (E) any
other information, data or the like that is labeled confidential or orally
disclosed to Executive as confidential. For purposes of this Agreement, an
“Affiliate” of an individual, corporation, partnership, limited liability
company, joint venture, trust, estate, board, committee, agency, body, employee
benefit plan, or other person or entity (“Person”) shall mean a Person that
directly or indirectly controls, is controlled by, or is under common control
with, the Person specified.

(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Term of
Employment or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of the obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon the request of
the Company, Executive agrees to promptly deliver to the Company the originals
and all copies, in whatever medium, of all such Confidential Information in
Executive’s possession or control.

(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during Executive’s employment and
for a period of 18 months following the conclusion of Executive’s employment for
whatever reason, or following the date of cessation of the last violation of
this Agreement, or from the date of entry by a court of competent

 

7



--------------------------------------------------------------------------------

jurisdiction of a final, unappealable judgment enforcing this covenant,
whichever of the foregoing is the last to occur (the “Restricted Period”),
Executive will not, as principal, or in conjunction with any other person, firm,
partnership, corporation or other form of business organization or arrangement
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer, manager, trustee, representative, employee or consultant), directly or
indirectly, be employed by, provide services to, in any way be connected,
associated or have any interest of any kind in, or give advice or consultation
to any Competitive Business.

(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during Executive’s
employment and for a period of twenty-four (24) months following the termination
of Executive’s employment for whatever reason, or following the date of
cessation of the last violation of this Agreement, or from the date of entry by
a court of competent jurisdiction of a final, unappealable judgment enforcing
this covenant, whichever of the foregoing is the last to occur, Executive shall
not, without the prior written permission of the Company, directly or indirectly
(i) solicit, employ or retain, or have or deliberately cause any other person or
entity to solicit, employ or retain, any person who is employed or is providing
services to the Company or its Affiliates at the time of Executive’s termination
of employment or was or is providing such services within the twelve (12) month
period before or after Executive’s termination of employment or (ii) request,
suggest or deliberately cause any employee of the Company or its Affiliates to
breach or threaten to breach terms of said employee’s agreements with the
Company and its Affiliates or to terminate her employment with the Company and
its Affiliates.

(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, Executive will not, as principal, or in conjunction with any
other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee
or consultant), directly or indirectly: (i) solicit or accept any business, in
competition with the Company and its Affiliates, from any person or entity who
was an existing or prospective customer or client of the Company and its
Affiliates at the time of, or at the time during the twelve (12) months
preceding, Executive’s termination of employment; or (ii) request, suggest or
deliberately cause any of the Company’s and its Affiliates’ clients or customers
to cancel, reduce, change the terms of or terminate any business relationship
with the Company and its Affiliates involving services or activities which were
directly or indirectly the responsibility of Executive during Executive’s
employment.

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to training or marketing
methods and techniques that Executive, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect or reduce to
practice during the term of her employment, or within three (3) months
thereafter, whether or not during regular business hours, and created, conceived
or prepared on the Company’s and its Affiliates’ premises or otherwise and
related to the Company’s business, shall be the sole and complete property of
the Company and its Affiliates. More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought); (ii) marks, names or logos (whether or not registrable as trade or
service marks, and without regard to whether registration therefor is ever
sought); (iii) works of authorship (without regard to

 

8



--------------------------------------------------------------------------------

whether any claim of copyright therein is ever registered); and (iv) trade
secrets, ideas, and concepts ((i)- (iv) collectively, “Intellectual Property
Products”) created, conceived or prepared on the Company’s and its Affiliates’
premises or otherwise, whether or not during normal business hours, and related
in any way to the Company’s business, shall perpetually and throughout the world
be the exclusive property of the Company and its Affiliates, as the case may be,
as shall all tangible media (including, but not limited to, papers, computer
media of all types and models) in which such Intellectual Property Products
shall be recorded or otherwise fixed. Executive agrees that all works of
authorship created by Executive during Executive’s engagement by the Company
shall be works made for hire of which the Company and its Affiliates are the
author and owner of copyright. To the extent that any competent decision-making
authority should ever determine that any work of authorship created by Executive
during Executive engagement by the Company is not a work made for hire,
Executive hereby assigns all right, title and interest in the copyright therein,
in perpetuity and throughout the world, to the Company. To the extent that this
Agreement does not otherwise serve to grant or otherwise vest in the Company all
rights in any Intellectual Property Product created by Executive during
Executive’s engagement by the Company, or within three (3) months thereafter,
Executive hereby assigns all right, title and interest therein, in perpetuity
and throughout the world, to the Company. Executive agrees to execute,
immediately upon the Company’s reasonable request and without charge, any
further assignments, applications, conveyances or other instruments, at any time
after execution of this Agreement, whether or not Executive is engaged by the
Company at the time such request is made, in order to permit the Company, their
Affiliates and/or their respective assigns to protect, perfect, register,
record, maintain or enhance their rights in any Intellectual Property Product;
provided, that, the Company shall bear the cost of any such assignments,
applications or consequences. Upon termination of Executive’s employment with
the Company for any reason whatsoever, and at any earlier time the Company so
request, Executive will immediately deliver to the custody of the person
designated by the Company all originals and copies of any documents and other
property of the Company in Executive’s possession or under Executive’s control.

(g) Non-Disparagement. Executive acknowledges and agrees that Executive will not
defame or publicly criticize the services, business, prospects, quality,
integrity, veracity or personal or professional reputation of the Company and/or
its Affiliates and their respective officers, directors, partners, executives,
employees or agents thereof in either a professional or personal manner at any
time following the Term of Employment.

(h) Enforcement. If Executive commits a breach of any of the provisions of this
Section 9, the Company shall have the right and remedy to seek to have the
provisions specifically enforced by any court having jurisdiction (without the
posting of any bond or security), it being acknowledged and agreed by Executive
that the services being rendered hereunder to the Company are of a special,
unique and extraordinary character and that any such breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity.

(i) Blue Pencil. If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 

9



--------------------------------------------------------------------------------

(j) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

10. Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of Executive, and shall be assignable by the
Company only to any entity acquiring substantially all of the assets of the
Company, whether by merger, consolidation, sale of assets or similar
transactions.

11. Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor Executive’s performance of this Agreement will
breach any other agreement to which Executive is a party, including, without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to her employment with the Company. In addition,
Executive represents and warrants and acknowledges that the Company has relied
on such representations and warranties in employing Executive and that Executive
has not entered into, and will not enter into any agreement, either oral or
written, in conflict herewith.

12. Resolution of Disputes. Any dispute concerning the validity, interpretation,
enforcement, or breach of this Agreement, or otherwise arising between the
parties, shall (except to the extent otherwise provided in Section 9(h) with
respect to certain requests for injunctive relief) be submitted to binding
arbitration before the American Arbitration Association (“AAA”) for resolution.
Such arbitration shall be conducted in the State of Delaware, and the arbitrator
will apply Delaware law, including federal law as applied in Delaware courts.
The arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules, as modified by the terms set forth in this Agreement. The
arbitration will be conducted by a single arbitrator, who shall be an attorney
who specializes in the field of employment law and shall have prior experience
arbitrating employment disputes. The award of the arbitrator shall be final and
binding on the parties, and judgment on the award may be confirmed and entered
in any state or federal court in the State of Delaware. The arbitration shall be
conducted on a strictly confidential basis, and Executive shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with any such a claim, or the
result of any arbitration (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who also shall be
bound by all confidentiality terms of this Agreement. In the event of any court
proceeding to challenge or enforce an arbitrator’s award, the parties hereby
consent to the exclusive jurisdiction of the state and federal courts in the
State of Delaware, and agree to venue in that jurisdiction. The parties agree to
take all steps necessary to protect the confidentiality of the Arbitration
Materials in connection with any such proceeding, agree to file all Confidential
Information (and documents containing Confidential Information) under seal to
the extent possible and agree to the entry of an appropriate protective order
encompassing the confidentiality terms of this Agreement. Each party agrees to
pay its own costs and fees in connection with any arbitration of a dispute
arising under this Agreement, and any court proceeding arising therefrom,
regardless of outcome; provided, however, that if Executive prevails on
substantially all claims, then the Company shall reimburse Executive for
attorneys’ fees reasonably incurred by Executive.

 

10



--------------------------------------------------------------------------------

13. Notices. Any notice, consent, demand, request or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (a) when delivered personally to such
Person or (b) provided that a written acknowledgment of receipt is obtained,
five days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
(if any) specified below for such Person (or to such other address as such
Person shall have specified by ten (10) days advance notice given in accordance
with this Section 13) or (c) in the case of the Company, on the first business
day after it is sent by facsimile to the facsimile number set forth below (or to
such other facsimile number as shall have been specified by ten (10) days
advance notice given in accordance with this Section 13), with a confirmatory
copy sent by certified or registered mail or by overnight courier in accordance
with this Section 13.

If to the Company: 10990 Roe A venue, Overland Park, Kansas 66211

If to Executive: To the address of Executive’s principal residence as it appears
in the Company’s records, with a copy to Executive (during the Term of
Employment) at the Company’s principal executive office.

If to a beneficiary or transferee: To the address most recently specified by
Executive, beneficiary or transferee through notice given in accordance with
this Section 13.

14. Miscellaneous.

(a) Company Representations. Company hereby represents and warrants to Executive
that each of the following statements is correct as of the date of this
Agreement:

 

  (i) The Company is a corporation organized and validly existing under the laws
of the State of Delaware and has been duly authorized by all necessary and
appropriate action to enter into this Agreement and to consummate the
transactions contemplated herein, and the individual executing this Agreement on
behalf of the Company has been duly authorized by all necessary action on behalf
of the Company. This Agreement creates a binding and legally enforceable
agreement against the Company.

 

  (ii) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein conflict with or will
result in a breach of any of the terms, conditions or provisions of

 

  (A) the governing documents under which the Company is constituted; or

 

  (B) any agreement or instrument to which the Company is a party or by which it
is bound.

 

  (iii) The Board has approved the employment of Executive pursuant to the
Articles of Incorporation, bylaws and any other necessary documents or
procedures of the Company.

(b) Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, among them with respect thereto.

(c) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
so as to achieve the purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

(d) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by the parties and in the case of the
Company, such amendment has been approved by the Board or its designee. No
waiver by any Person of any breach of any condition or provision contained in
this Agreement shall be deemed a waiver of any similar or dissimilar condition
or provision at the same or any prior or subsequent time. To be effective, any
waiver must be set forth in a writing that specifically refers to the condition
or provision that is being waived and is signed by the waiving Person and in the
case of the Company, such waiver has been approved by the Board or its designee.

(e) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(f) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, transferee, estate or other
legal representative.

(g) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment under this Agreement.

(h) Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, or under any of the agreements of which forms are
attached hereto, any taxes that are required to be withheld pursuant to any
applicable law or regulation.

(i) 409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within meaning of Section 409A
of the Code, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code and which do not otherwise
qualify under the exemptions under Treas. Regs. Section 1.409A-1 (including
without limitation, the short-term deferral exemption and the permitted payments
under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided on the earlier of (i) the date of which is six (6) months after
Executive’s separation from service (as such term is defined in Section 409A of
the Code and the regulations and other published guidance thereunder) for any
reason other than death, and (ii) the date of Executive’s death. Notwithstanding
anything in this Agreement or elsewhere to the contrary, distributions upon
termination of Executive’s employment may only be made upon a “separation from
service” as determined under Section 409A of the Code and such date shall be the
Termination Date for purposes of this Agreement. Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise which constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code. All reimbursements and in-kind benefits provided under
this Agreement shall be

 

12



--------------------------------------------------------------------------------

made or provided in accordance with the requirements of Section 409A of the
Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided,
that, Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’ expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any of the foregoing to the contrary, the Company and
their respective officers, directors, employees, or agents make no guarantee
that the terms of this Agreement as written comply with, or are exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement as written to comply
with, or be exempt from, the provisions of Code Section 409A.

(j) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

(I) Joint Drafting. The Company and Executive acknowledge and agree that this
Agreement was jointly drafted by the Company on the one side and by Executive on
the other side. Neither party, nor any party’s counsel, shall be deemed the
drafter of this Agreement in any proceeding that may hereafter arise between
them.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

YRC WORLDWIDE INC. By:  

/s/ James L. Welch   

Name:   James L. Welch Title:   Chief Executive Officer

 

EXECUTIVE By:  

/s/ Michelle A. Russell   

Name:   Michelle A. Russell

 

13



--------------------------------------------------------------------------------

ANNEX A

Vesting Terms Applicable to Incentive Compensation Awards

 

  1. The following vesting terms shall apply with respect to the grant of the
Initial Award contemplated by Section 4(a) of the Agreement:

 

Grant Date   As contemplated by Section 4(a) of the Agreement. Vesting Dates  
25% on January 1, 2013   25% on January 1, 2014   25% on January 1, 2015   25%
on December 31, 2015

 

  2. The following vesting terms shall apply with respect to the grants of the
Performance Awards contemplated by Section 4(b) of the Agreement:

 

   

Grant 1

 

Grant 2

 

Grant 3

 

Grant 4

Grant Date

  Between January 1, 2013 and March 31, 2013.   Between January 1, 2014 and
March 31, 2014.   Between January 1, 2015 and March 31, 2015.   Between January
1, 2016 and March 31, 2016.

Vesting Date(s)

  50% on the Grant Date and 50% on the first anniversary of the Grant Date.  
50% on the Grant Date and 50% on the first anniversary of the Grant Date.   50%
on the Grant Date and 50% on the first anniversary of the Grant Date.   50% on
the Grant Date and 50% on the first anniversary of the Grant Date.

 

14